Citation Nr: 1519998	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than October 23, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an effective date of June 25, 2004.  

By rating decision dated in September 2005, an earlier effective date of October 23, 2003, was awarded for the grant of service connection for PTSD.  

In January 2009, the Board issued a decision which denied entitlement to an effective date earlier than October 23, 2003, for the grant of service connection (and compensation) for PTSD.

The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court endorsed a Joint Motion for Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.

The Board remanded this matter in January 2011 for further development consistent with the Joint Motion.

Shortly prior to this decision, the Veteran's representative submitted a motion for the extension of time to submit additional argument and also a request for a copy of a recent VA opinion.  As the benefit sought is being granted in full under the theory proffered by the Veteran, the motion for the extension of time is considered moot.  Further, the Veteran's representative may submit another request for the VA opinion is he still desires to do so.



FINDINGS OF FACT

1.  An original claim of service connection for PTSD was received on October 16, 1996.

2.  Service connection was initially denied by the RO in May 1997 on the basis that the Veteran did not have a diagnosis of PTSD.

3.  Service connection for PTSD was also denied in subsequent rating decisions issued in March 2000, April 2002, and in May 2004 on the bases that new and material evidence had not been submitted and there was no diagnosis of PTSD.

4.  Additional official service department records, not previously associated with the claims file at the time of the May 1997 rating decision (or subsequent rating decisions) were received by VA in September 2004, and corroborated the Veteran's reported in-service stressor.

5.  The competent evidence of record shows that the Veteran manifested symptoms of PTSD as of 1982.


CONCLUSION OF LAW

The criteria for an effective date of October 16, 1996, but not earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date earlier than October 23, 2003, for the grant of service connection for PTSD.  

As a general proposition, the law regarding the effective date of an award of service connection benefits is well-understood.  The effective date of an award of benefits based on an original claim cannot be earlier than the date that the VA received the claim.  See 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  

In general, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Id.

For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed.  See 38 U.S.C. § 5110(a); Adams, 568 F.3d at 960.  A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); Adams, 568 F.3d at 960.

The Veteran originally filed a claim of service connection for PTSD that was received by VA on October 16, 1996.  In that claim, he reported a stressor had occurred during service while aboard the USS Midway sometime around December 1972.  He reported that he saw "jets crash in poor weather" and "bodies flying and flames everywhere."  This claim was denied in a May 1997 rating decision, in part, due to the absence of a confirmed diagnosis of PTSD.  The Veteran did not timely appeal the May 1997 rating decision, and no new and material evidence was received within a year of the decision.  Therefore, it became final on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014).

The Veteran subsequently filed an application to reopen his claim of service connection for PTSD that was received by VA in December 1999.  In a March 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim and noted that the evidence did not show a confirmed diagnosis of PTSD that was related to military service.  The Veteran did not timely appeal this rating decision, and no new and material evidence was received within a year of the decision.  Therefore, it became final on the evidence then of record.  Id.

In August 2001, the Veteran filed another application to reopen the claim.  In an April 2002 rating decision the RO determined that new and material evidence had not been submitted to reopen the claim.  The RO noted that there was no new evidence indicating that the Veteran had been diagnosed with PTSD.  The Veteran did not timely appeal this rating decision, and no new and material evidence was received within a year of the decision.  Therefore, it became final on the evidence then of record.  Id.

A petition to reopen the claim was received on October 23, 2003.  The RO initially denied the claim in a May 2004 rating decision, even in light of new and material evidence consisting of an April 2004 VA examination that showed a diagnosis of PTSD.  

Service connection for PTSD was eventually granted by a rating decision in January 2005.  An effective date of June 25, 2004, was assigned.  

The grant was clearly based, at least in part, on information received by the RO in November 2004 from the U.S. Armed Services Center for Unit Records Research (USASCURR) coordinator.  The CURR coordinator confirmed that on or about October 24, 1972, while the Veteran was assigned to the USS Midway, an aircraft made a hard landing on the carrier and ran into another aircraft (essentially, a crash).  Five sailors and aviators were killed and another 23 were injured, some critically, in the ensuing explosion and fire.  

In a September 2005 rating decision, the RO awarded an earlier effective date of October 23, 2003, which was the day of the most recent claim to reopen.  

The Veteran asserts that the effective date for the grant of service connection should be the date of his initial claim for service connection in October 1996.  

In this case, service personnel records were obtained and associated with the record subsequent to the Veteran's original claim for service connection.  And, the Veteran's claim was granted, in part, on these newly-obtained records.  Therefore, 38 C.F.R. § 3.156(c) is for application.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006, during the pendency of the appeal, effective as of October 6, 2006.  See 71 Fed. Reg. 52455-57 (Sept. 6, 2006).  

From October 6, 2006, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  

Such records include service records that are related to a claimed in-service event, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and declassified records that could not have been obtained because they had been classified when VA decided the claim.  See id.  However, such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  See 38 C.F.R. § 3.156(c)(2) (2014).  

Here, information from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly CURR) coordinator was received by the RO in November 2004, subsequent to the Veteran's original claim.  The Veteran's claim was granted, in part, on these newly-obtained records.  

Regarding which version of 38 C.F.R. § 3.156(c) is applicable to the Veteran's case, the Court issued Cline v. Shinseki, 26 Vet. App. 18 (2012), to address the retroactivity of the October 2006 amendment to 38 C.F.R. § 3.156(c).  With respect to the limitation of 38 C.F.R. § 3.156(c)(2) on an effective date where a claim was reopened based on service department records if the claimant did not provide sufficient information to allow VA to identify and obtain the records at the time of the prior denial, the Court held that this limitation was not retroactive to claims pending prior to the October 2006 amendment and remanded for the Board to apply the pre-amendment version of 38 C.F.R. § 3.156(c) to the claim.   

Thus, as the Veteran's appeal was pending prior to the October 2006 amendment, the pre-amendment version of 38 C.F.R. § 3.156(c) is applicable to the October 2003 claim to reopen.  According to Cline, 38 C.F.R. § 3.156(c) would authorize an effective date for a claim reconsidered based on newly discovered service department records as early as the date of the original claim-up to the date of the claim to reopen.  See Vigil, 22 Vet. App. at 65.

In other words, an effective date as early as October 16, 1996, (the original date of claim since the claim was received more than one year after separation from service) and up to October 23, 2003, (the effective date assigned) could potentially be awarded in this case.  

Although it can be presumed that at the time of the original October 1996 claim and the subsequent rating decisions, the Veteran had a verified in-service stressor; it must be determined when the earliest date was, that the Veteran's PTSD initially manifested as an effective date cannot be awarded before entitlement arose such as before a veteran actually has the claimed disability.

In January 2011, the Board remanded the claim to obtain a retrospective medical opinion in that regard.

In August 2013, a VA examiner conducted an in-person interview of the Veteran and reviewed the claims file.  Following such review, the examiner indicated that there was insufficient evidence to determine a retroactive date for the first manifestations of the Veteran's psychiatric condition, without resorting to mere speculation.  This examiner explained that it was difficult to ascertain the first manifestations of the psychiatric condition due to the Veteran's poor memory.  He also noted that with regard to the conflicting medical evidence, in general, psychiatric disorders can present different clinical pictures at various points in the course of the illness.  Conflicting diagnoses may indicate different symptoms were reported to different clinicians at different points of the individual's illness.  The examiner further stated that treatment providers generally do not have access to the Veteran's complete record of evidence such as in-service military medical and personnel data which may also contribute to conflicting information related to the Veteran's current mental health condition or lack thereof. 

In October 2014, another VA examiner reviewed the Veteran's claims file and provided the opinion that the Veteran has not, at any time, suffered from PTSD related to military service.  The rationale was that the Veteran was noted to be inconsistent in his entire history regarding whether he suffered a military trauma.  This opinion, while provided by a psychiatrist, is not probative as it is not responsive to the Board's inquiry.

Fortunately, the record contains other VA medical opinions that happen to address the initial onset of the Veteran's PTSD.  

At a VA examination in May 2007, an examiner provided diagnoses of PTSD and alcohol and substance abuse in remission.  The examiner stated that the Veteran's military experience was the cause of his PTSD.  In the report, the examiner noted that since 1982, the Veteran had not worked and had multiple psychiatric hospitalizations at various VA hospitals due to increased PTSD symptoms, including isolation, irritability, suicidal ideation and an inability to work with coworkers and supervisors.  The Veteran also had a serious alcohol and substance abuse problem after discharge (from service) until 2005 when he was hospitalized.

In a June 2007 addendum, that same examiner further determined that the Veteran's depression is a major symptom of his PTSD and not a separate entity.  He further indicated that the Veteran's substance dependence, currently in remission, was his attempt to self-medicate the PTSD symptoms.  

The Board finds these two VA opinions are relevant, probative and establish that the earlier diagnoses of depression and substance abuse were in actuality manifestations and/or symptoms of PTSD, which was later diagnosed in April 2004.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further notes that these opinions are consistent with the evidentiary record.  The claims file contains ample medical records showing the Veteran was treated for depression and substance abuse, as well as several other psychiatric disorders, dating as far back as the 1980's.  These record also contain the Veteran's statements to VA and to medical providers describing the symptoms that he had personally perceived since his time aboard the USS Midway.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence, as a whole, supports finding that the initial manifestations and/or symptoms of PTSD were present in 1996, when the original claim for service connection was filed.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)).  

And, because the evidence shows that the original date of receipt of the Veteran's PTSD service connection claim was October 16, 1996, (and since this claim was received more than one year after the Veteran's separation from service in 1973), the proper effective date here is October 16, 1996; which is the date of the original claim.  See 38 C.F.R. § 3.400(b)(2)(i) (for entitlement to service connection arising on a direct basis).  

In short, the Board concludes that an effective date of October 16, 1996, but not earlier, is warranted for the award of service connection for PTSD.



ORDER

An effective date of October 16, 1996, but not earlier, for the grant of service connection for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


